DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election of species:(c) and species: autoinjector (claims 1, 15-19, 22-24, 30-32, and 35) in the replies filed on 8/19/2022, and 9/27/2022 are acknowledged. C
Claims 2-14, 20-21, and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.
Claims 25-29 have been canceled.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 11/1/2022, 8/19/2022, 6/29/2022, 6/1/2022, and 5/9/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4a.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1, line 5, is rejected under 35 U.S.C. 101 because of the recitation of the limitation “using”. The claim embraces “a use” of a device and there are no provisions for "a use" in the statutes. In view of the improper format for claim 1, this claim will be examined for a reasonable interpretation of its intended meaning.

Claim rejections-35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5a.	Claims 1, 15-19, 22-24, 30-32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is vague and indefinite for several reasons.
	Claim 1, lines 3-5, is vague and indefinite because it recites “administering to the patient, a fixed dose of 162 mg of tocilizumab every week or every two weeks without MTX using a single subcutaneous administration device wherein the device contains and delivers to the patient 0.9 mL of a liquid formulation comprising tocilizumab” which is confusing because it is unclear if the patient is administered the tocilizumab every week or every two weeks with the same device.
Similarly, claim 15, lines 2-5, is vague and indefinite because it recites “administering to the patient, a fixed dose of 162 mg of tocilizumab every week without MTX using a single subcutaneous administration device wherein the device contains and delivers to the patient 0.9 mL of a liquid formulation comprising tocilizumab” which is confusing because it is unclear if the patient if administered the tocilizumab every week or every two weeks with the same device.
Claim 1 recites “decreasing DAS28” but is silent with respect to how much the decrease is. A DAS28 score of 5.1 indicates high disease activity, between 3.2 and 5.1 indicates moderate disease activity, between 2.6 and less than 3.2 indicates low disease activity, while a reduction in DAS28 by 0.6 represents moderate improvement, and a reduction of more than 1.2 in DAS28 represents major improvement. It is unclear by how much the pre-treatment DAS28 score is decreased in the claimed method. 
Similarly, claim 15 recites “decreasing DAS28” but is silent with respect to how much the decrease is.
Claim 16 is vague and indefinite because it is unclear when the patient is tested is tested for anti-tocilizumab antibodies. This is a conditional step and it is unclear how this step fits into the claimed method.
Claim 17 is vague and indefinite because it is unclear what the higher resulting Ctrough level is before the next dose of antibody is administered to avoid overdosing.
Claim 18 is vague and indefinite because it recites “wherein the DAS28 is decreased at week 24 from the administration”, however, it is unclear to what level is the decrease from the pre-treatment DAS28 score.
Similarly, claim 31 is vague and indefinite because it recites “wherein the DAS28 is decreased at week 24 from the administration”, however, it is unclear to what level is the decrease from the pre-treatment DAS28 score.
Claim 19 is vague and indefinite because it recites “wherein the DAS28 at week 24 is ≤ DAS28 at week 24 resulting from intravenous administration of 8 mg/kg tocilizumab every four weeks”, however, it is unclear to what level is the decrease from the treatment DAS28 score.
Claim 32 is vague and indefinite because it recites “wherein the DAS28 at week 24 is ≤ DAS28 at week 24 resulting from intravenous administration of 8 mg/kg tocilizumab every four weeks”, however, it is unclear to what level is the decrease from the treatment DAS28 score.
Claims 22-24, 30, and 35 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim Rejections - 35 USC § 102(a)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

6a.	Claims 1, and 30 are rejected under 35 U.S.C. 102(a) as being anticipated by Ohta et al (2010).
Ohta et al (November 6, 2010) is cited by Applicants on the IDS submitted on 5/9/2022, A472.
The reference discloses a method of treating rheumatoid arthritis (RA) patients, by subcutaneously administering a recombinant humanized, IgG1 monoclonal antibody to IL-6 receptor, tocilizumab (TCZ) (see whole abstract). One group of 12 patients was administered 162 mg of TCZ Q2W for 33 weeks and another group of 12 patients was administered 162 mg TCW QW for 27 weeks. TCW was well tolerated in a dose upto 162 mg QW and 162 mg Q2W and to induce a good clinical response in this administration regimen. Neither hyaluronidase or MTX was administered in the method of the reference. The decrease in DAS28 would be expected to be the same as in the claimed method because the same concentration of antibody was administered, for the same time periods, as claimed. Therefore, the disclosure of the reference meets the limitations of instant claims 1, and 30.	
(Applicants have amended claim 1 to recite the administration device for delivery of the TCZ product administered which has no bearing on the TCZ product administered, which is the same product administered in the reference.  "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." see In re Papesch, 315 F. 2d 381, 391, 137 USPQ 43, 51 (CCPA 1963)).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a.	Claims 1, 15-19, 22-24, 30-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01232569 (2010, Hoffmann-La Roche) in view of Ebeo et al (2003).
	NCT01232569 (2010, Hoffmann-La Roche) is cited by Applicants on the IDS submitted on 5/9/2022, A381.
The reference discloses a method of treating rheumatoid arthritis in a patient comprising subcutaneously administering to the patient, a fixed dose of 162 mg of tocilizumab every two weeks using a pre-filled syringe or autoinjector. The reference does not recite the administration of hyaluronidase because it was not administered to the patient. The reference also teaches that DMARD and TNF inhibitors were withdrawn prior to treatment indicating inadequate responders. Therefore, the reference teaches a method of administering the same antibody, with the same dosage for the same time periods. The administration device for delivery of the TCZ product administered has no bearing on the TCZ product administered which is the same product administered in the reference.  "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." see In re Papesch, 315 F. 2d 381, 391, 137 USPQ 43, 51 (CCPA 1963)).

The reference is silent with respect to the administration of the tocilizumab without MTX. 
	However, Ebeo et al teaches that methotrexate when used in the treatment of RA has an oncogenic potential even in low weekly dosing demonstrated by the persistent tumor remission after stopping treatment with MTX (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the instant invention, to modify the method of treating RA by administration of tocilizumab as taught by NCT01232569 without administration of MTX, wherein said method would be expected to decrease DAS28 in RA patients.  The motivation to do so comes from the Ebeo et al publication, which teaches that treatment of RA by administration of MTX resulted in lymphoma in RA patients.  With respect to claim 16, this is not an active step and it is unlikely that a patient who is not treated with TCZ would test positive for TCZ antibodies. Therefore, the combination of NCT01232569 and Ebeo et al renders obvious claims 1, 15-19, 22-24, 30-32, and 35, in the absence of evidence to the contrary.

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
8.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and [WP TypographicSymbols font/0x38] may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8a.	Claims 1, 15-19, 22-24, 30-32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of co-pending Application No. 17/115,391 (‘391). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-28 in ‘391 are generic to claims 1, 15-19, 22-24, 30-32, and 35 in the instant application and encompasses subject matter to which the instant claims are a species. The method as recited in claims 21-28 in the ‘391 patent encompasses the method of claims 1, 15-19, 22-24, 30-32, and 35 of the instant application.  However, the instant claims are obvious from the ‘391 claims because the instant claims are directed to specific embodiments encompassed by the ‘391 claims.  The instant method is included in the method claims of ‘391 and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a method as recited in the instant claims would be encompassed by the method claims of ’391.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion 
Claims 1, 15-19, 22-24, 30-32, and 35 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646